J-S74045-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    NASEER J. JOHNSON                          :
                                               :
                       Appellant               :   No. 522 EDA 2019

          Appeal from the Judgment of Sentence Entered June 21, 2018
     In the Court of Common Pleas of Montgomery County Criminal Division
                       at No(s): CP-46-CR-0002307-2016


BEFORE:      BENDER, P.J.E., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                            Filed: April 30, 2021

        Appellant, Naseer J. Johnson, appeals from the judgment of sentence of

four months to two years’ imprisonment entered in the Court of Common Pleas

of Montgomery County after he pleaded guilty to simple assault.           For the

following reasons, we affirm.

        On November 17, 2015, Appellant was arrested for committing an

assault in the women’s bathroom at the Horsham Township Library. According

to both the criminal complaint and the witness impact statement read at his

sentencing, he waited until his victim was at the sink before he sprung from

his hiding place inside a stall, alternately covered her eyes and mouth with his

hand, dragged her back into the stall, and repeatedly slammed her head

against the stall and floor in an apparent attempt to knock her unconscious

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S74045-19



before the victim’s desperate struggle in self-defense enabled her to scream

for help and escape. N.T. 6/21/18 at 17-19.

        On August 3, 2016, Appellant entered an open guilty plea to one count

of Simple Assault1 in the present matter, for which the lower court, on June

21, 2018, imposed a standard range guideline sentence of four to 24 months’

incarceration.2 On June 29, 2018, Appellant filed a counseled post-sentence

motion for reconsideration of sentence, which the court denied on July 17,

2018.

        While Appellant filed a timely notice of appeal in the companion case

referenced above, he filed no notice of appeal in the case sub judice. On

December 31, 2018, therefore, he filed a petition seeking reinstatement of his

direct appeal rights nunc pro tunc, which the lower court granted in its Order

of February 11, 2019.

        Following Appellant’s failure to file a court-ordered concise statement

pursuant to Pa.R.A.P. 1925(b), he filed an Application for Remand with this

Court, and by our order of April 16, 2019, we granted remand to permit the

____________________________________________


1   18 Pa.C.S.A. § 2701(a)(1).

2 At the same hearings, Appellant also entered an open guilty plea and
received sentence, respectively, in a separate case docketed with the lower
court at 776-16 involving one count each of Rape, Aggravated Assault, and
Aggravated Indecent Assault stemming from his unrelated attack against a
female clinical intern in an institutional setting. His appeal from the judgment
of sentence entered in that companion case is presently docketed at No. 2410
EDA 2018, wherein he advances multiple issues, including the same challenge
to the imposition of costs at sentencing that he raises in the case sub judice.


                                           -2-
J-S74045-19



preparation of a concise statement. In both his concise statement and his

appellate brief, he contends he received an illegal sentence when the lower

court imposed costs of prosecution without inquiring into his ability to pay.

      Because Appellant’s claim challenges the sentencing court's authority to

impose costs as part of its sentencing order, it implicates the legality of his

sentence.   See Commonwealth v. Lehman, 201 A.3d 1279, 1283 (Pa.

Super. 2019), aff’d, 243 A.3d 7 (Pa. 2020). “Our standard of review over such

questions is de novo and our scope of review is plenary.” Commonwealth

v. White, 193 A.3d 977, 985 (Pa. Super. 2018) (citing Commonwealth v.

Cardwell, 105 A.3d 748, 750 (Pa. Super. 2014)).

      The Judiciary Code requires a trial court to order a convicted defendant

to pay costs pursuant to 42 Pa.C.S.A. § 9721(c.1), which provides:

      Mandatory payment of costs.—Notwithstanding the provisions of
      section 9728 (relating to collection of restitution, reparation, fees,
      costs, fines and penalties) or any provision of law to the contrary,
      in addition to the alternatives set forth in subsection (a), the
      court shall order the defendant to pay costs. In the event
      the court fails to issue an order for costs pursuant to section 9728,
      costs shall be imposed upon the defendant under this
      section.      No court order shall be necessary for the
      defendant to incur liability for costs under this section. The
      provisions of this subsection do not alter the court's discretion
      under Pa.R.Crim.P. 706(C) (relating to fines or costs).

42 Pa.C.S.A. § 9721(c.1) (emphasis added).

      As this Court recently recognized in Commonwealth v. Lopez, 2021

PA Super 51 (filed March 23, 2021) (en banc), the Pennsylvania Rules of

Criminal Procedure, Sentencing Code, and established decisional law confer



                                      -3-
J-S74045-19



upon a trial court discretion over whether to hold an ability-to-pay hearing at

the time of sentencing. Only before incarcerating a defendant for failing to

pay the costs imposed must a court hold a hearing. See Lopez, at **13-14

(explaining, “unless and until a defendant is in peril of going to prison for

failing to pay the costs imposed on him. It is only at that point that the

mandate for an ability-to-pay hearing arises”).

      Appellant is not facing incarceration for failing to pay the costs of

prosecution imposed at his sentencing. Thus, he was not entitled to an ability-

to-pay hearing at that time. For this reason, there is no merit to Appellant’s

claim that the trial court erred in failing to conduct such a hearing prior to

imposing costs.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/30/21




                                     -4-
J-S74045-19




              -5-